DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/329,304 filed on 11/29/2021. Claims 1, 3-5 and 7-8 were amended and claims 2 and 6 were cancelled in the reply filed on 6/15/2022. This action is final.

Response to Arguments
Applicant argues that the amendments to claims 1-4 traverse the 35 USC § 101 rejections regarding non-statutory subject matter. Examiner agrees and the 35 USC § 101 rejections regarding non-statutory subject matter have been withdrawn.
Applicant further argues that the amendments to claims 1-8 traverse the 35 USC § 101 rejections regarding the invention being directed to an abstract idea, however Examiner disagrees. Specifically, Applicant argues that the amended independent claims describe a knob and slider interface used for a “specific digital transformation”, and that this cannot be classified as an abstract idea. Examiner disagrees and maintains that the methods being performed by the invention have been properly classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – marketing or sales activities and behaviors and business relations) since the invention merely receives data, filters information according to the received data, and outputs the filtered information to a user. That is, the invention is directed toward the organization of an online shopping experience in a digital environment. 
Examiner further argues that the claimed slider interface and knob are recited at a high level of generality and is merely invoked as a tool to perform the method of the abstract idea. The additional elements a slider interface (described in paragraph [0012]), and a knob (described in paragraph (described in paragraphs [0012]; [0087]) are considered to be well-understood, routine, and conventional activity based on the conventional use of slider interfaces and knobs in computer graphical user interfaces. 
Applicant argues that Mueller in view of Kim does not disclose all of the elements of the amended independent claims, however Examiner disagrees.  Applicant first argues that Kim cannot teach the slider interface because it is not in the primary embodiment, but all embodiments described in Kim can be used to teach the claim limitations in the independent claims. Kim teaches both an option to use radio buttons to select different delivery time periods, and also that interface controls illustratively used in embodiments throughout Kim can be substituted by other types (including slider controls). One of ordinary skill in the art would recognize that the user interface for selecting different delivery time periods could therefore take the form of slider controls.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 5 describe a non-transitory computer-readable storage medium, and a method, respectively, used to perform the following steps: providing a customer with a plurality of goods shipment time periods, receiving a selection of one of the goods shipment time periods from the customer, searching for goods that can be shipped within the designated time period, filtering out goods that cannot be shipped within the designated time period. Therefore, claims 1 and 5 are each directed to one of the four statutory categories of invention: an article of manufacture and a method, respectively.
The limitations ... manages, on an item-by-item basis, a goods shipment time period to a customer residence from one or more nearby bases based in a predetermined area allowing delivery to the customer residence within a predetermined time period; ... a step of providing the customer ... a plurality of goods shipment time periods ... a step of allowing the customer ... to designate one of the goods shipment time periods as scale marks; a step of allowing the customer ... to request ... search for goods that can be shipped within the designated goods shipment time period; and a step of ... executing the search and generate a listing of the goods that can be shipped within the designated goods shipment time period and a listing of goods that cannot be shipped within the designated goods shipment time period including deliverable times; and a step of sending the listings of the goods that can and cannot be shipped within the designated goods shipment time period to the customer ... for rendering ...; determine ... change the scale mark ... to request ... to re-search, based on the goods shipment time period on the changed scale mark, as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – marketing or sales activities and behaviors and business relations) in the form of filtering and communicating shipping information to a customer. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interactions – marketing or sales activities and behaviors and business relations). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a computer program, a goods shipment management system, a management server, a customer terminal, a user interface, a display, a slider interface, and a knob.  The claimed a computer program, a goods shipment management system, a management server, a customer terminal, a user interface, a display, a slider interface, and a knob are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, a computer program, a goods shipment management system, a management server, a customer terminal, a user interface, a display, a slider interface, and a knob recited at a high level of generality do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements a computer program (described in paragraph [0039]), a goods shipment management system (described in paragraph [0016]), a management server (described in paragraph [0041]), a customer terminal (described in paragraph [0055]), a user interface (described in paragraph [0011]), and a display (described in paragraph [0047]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. The claimed slider interface and knob are recited at a high level of generality and is merely invoked as a tool to perform the method of the abstract idea. The additional elements a slider interface (described in paragraph [0012]), and a knob (described in paragraph (described in paragraphs [0012]; [0087]) are considered to be well-understood, routine, and conventional activity based on the conventional use of slider interfaces and knobs in computer graphical user interfaces (see this article describing the conventional use of conventional sliders with knobs in 2015 [https://www.nngroup.com/articles/gui-slider-controls/]; see also paragraph [0012] describing them at a high level of generality). As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment with the user of well-understood, routine, and conventional user interface components (a slider interface and a knob).  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 3-4, and 7-8 have been given the full two-part analysis including analyzing the limitations both individually and in combination. Claims 2-4, and 6-8 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claim as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment with the use of well-understood, routine, and conventional user interface components (a slider interface and a knob). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment with the use of well-understood, routine, and conventional user interface components.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, and well-understood, routine, and conventional user interface components as tools to perform the abstract idea. Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (U.S. Pub. No. 2017/0278062) in view of Kim (U.S. Pub. No. 2015/0278758).
Regarding the following claim 1 and 5 limitations, Mueller, as shown, discloses the following limitations:
A non-transitory computer-readable medium containing a computer program to be executed, for searching for goods, in a goods shipment management system comprising: a management server that manages, on an item-by-item basis, a goods shipment time period to a customer residence from one or more nearby bases based in a predetermined area allowing delivery to the customer residence within a predetermined time period; [See [0010]; [0037]; (Fig. 3B); Mueller teaches determining, for a customer, delivery times (i.e. a goods shipment time period) for every item (i.e. on an item-by-item basis) based on the inventory storage location in which the item is being stored and the location of the user’s residence.]
... and a customer terminal in the customer residence, wherein upon execution on the system, the computer program executed by at least one of the management server and the customer terminal, causes at least one of the management server and the customer terminal to perform functions including: a step of providing the customer terminal with a user interface that includes a plurality of goods shipment time periods ... a step of allowing the customer terminal to designate one of the goods shipment time periods, through the user interface; [See [0015]; (Fig. 1); (Fig. 2, element 206); [0035]; (Fig. 3B); Mueller teaches displaying a user interface on a client device 206 comprising a series of buttons indicating different selectable delivery speed components 109. Mueller further teaches a user selecting one of the delivery speeds.]
... a step of allowing the customer terminal to request the management server to search for goods that can be shipped within the designated goods shipment time period; a step of executing the search and to generate a listing of the goods that can be shipped within the designated goods shipment time period and a listing of goods that cannot be shipped within the designated goods shipment time period in a manner discriminated from each other; and a step of sending the listing of the goods that can and cannot be shipped within the designated goods shipment time period to the customer terminal for rendering on a display of the customer terminal; [See [0035]; (Fig. 3B); [0037]; [0038]; [0043]; (Fig. 3E); Mueller teaches filtering and displaying item search results based on a text search query, a delivery speed preference, and the specified delivery address resulting in the user interface displaying only items that can be delivered to the delivery address within a specified delivery speed. Mueller further teaches that the user interface may include search results simultaneously display items that are not available via the preferred delivery speed (i.e. generate ... a listing of goods that cannot be shipped within the designated goods shipment time period ... sending the listing of goods that ... cannot be shipped within the designated goods shipment time period to the customer terminal for rendering on a display of the customer terminal).]
... wherein the computer program causes the customer terminal ... to request the management server to re-search, based on the goods shipment time period ... [See [0015]; [0017]; (Fig. 1); [0048]; (Fig. 3F, element 342); Mueller teaches repeating a filtered item search after a user has changed the delivery speed preference.]
Mueller does not, however Kim does, disclose the following limitations:
... a user interface that includes a plurality of goods shipment time periods as scale marks ... [See [0062]; [0131]; [0126]; (Fig. 6C, element 626); Kim teaches displaying a user interface control to specify speed of delivery in the form of slider controls.]
... wherein the user interface is a slider interface including a knob that a user can directly operate, and wherein the computer program causes the customer terminal to determine the knob on the slider interface is directly operated to change a position to change the scale mark ... [See [0062]; [0131]; [0126]; (Fig. 6C, element 626); Kim teaches displaying a user interface control to specify speed of delivery in the form of slider controls.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery speed item search filtering system of Mueller with the slider control interface of Kim.  Mueller teaches a user interface comprising buttons for selection of a delivery speed, and the sole difference between Mueller and the claimed subject matter is that Mueller does not disclose a user interface comprising a slider interface for selection of a delivery speed. Kim discloses the use of a slider interface for selection of a delivery speed, and since each individual element in its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself- that is in the substitution of the slider selection user interface of Kim for the button selection user interface of Mueller. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding the following claim 3 and 7 limitations, Mueller in view of Kim, as shown, discloses all claim 1 and 5 limitations. Mueller further discloses the following limitations:
The non-transitory computer-readable medium according to claim 1, wherein besides the search based on the goods shipment time period ... the search includes a narrowing-down search based on at least one of: (A) a character string search related to the goods; and (B) a location of the user. [See [0037]; (Fig. 3B, elements 103, 309); Mueller teaches filtering and displaying item search results based on a text search query (i.e. a character string search related to the goods), a delivery speed preference (i.e. the goods shipment time period), and the specified delivery address (i.e. a location of the user) resulting in the user interface displaying only items that can be delivered to the delivery address within a specified delivery speed.]
Mueller does not, however Kim does, disclose the following limitations:
... designated through the slider interface ... [See [0062]; [0131]; [0126]; (Fig. 6C, element 626); Kim teaches displaying a user interface control to specify speed of delivery in the form of slider controls.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery speed item search filtering system of Mueller with the slider control interface of Kim.  Mueller teaches a user interface comprising buttons for selection of a delivery speed, and the sole difference between Mueller and the claimed subject matter is that Mueller does not disclose a user interface comprising a slider interface for selection of a delivery speed. Kim discloses the use of a slider interface for selection of a delivery speed, and since each individual element in its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself- that is in the substitution of the slider selection user interface of Kim for the button selection user interface of Mueller. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding the following claim 4 and 8 limitations, Mueller in view of Kim, as shown, discloses all claim 1 and 5 limitations. Mueller further discloses the following limitations:
The non-transitory computer-readable medium according to claim 1, wherein besides the search based on the goods shipment time period ... the search includes a narrowing-down search based on a location of the user or the user's designated area, and the search discriminates the goods that can be shipped to the location of the user, and the goods that cannot be shipped to the location of the user, from each other, when the search includes the narrowing-down search based on the location of the user, and extracts the goods concerned. [See [0037]; (Fig. 3B, elements 103, 309); Mueller teaches filtering and displaying item search results based on determining which items can be delivered to a specified delivery address (i.e. the search discriminates the goods that can be shipped to the location of the user, and the goods that cannot be shipped to the location of the user) within a specified time period.]
Mueller does not, however Kim does, disclose the following limitations:
... designated through the slider interface ... [See [0062]; [0131]; [0126]; (Fig. 6C, element 626); Kim teaches displaying a user interface control to specify speed of delivery in the form of slider controls.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the delivery speed item search filtering system of Mueller with the slider control interface of Kim.  Mueller teaches a user interface comprising buttons for selection of a delivery speed, and the sole difference between Mueller and the claimed subject matter is that Mueller does not disclose a user interface comprising a slider interface for selection of a delivery speed. Kim discloses the use of a slider interface for selection of a delivery speed, and since each individual element in its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself- that is in the substitution of the slider selection user interface of Kim for the button selection user interface of Mueller. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628